
	

113 HR 5431 IH: Isolating ISIS Act
U.S. House of Representatives
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5431
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2014
			Mr. Fitzpatrick introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Oversight and Government Reform and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To impose sanctions on foreign financial institutions that engage in certain transactions with the
			 Islamic State of Iraq and Syria, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Isolating ISIS Act.
		2.Sanctions with respect to foreign financial institutions that engage in certain transactions
			(a)Prohibitions and conditions with respect to certain accounts held by foreign financial institutions
				(1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of the Treasury,
			 in consultation with the Secretary of State and the heads of other
			 applicable Federal departments and agencies, shall prohibit, or impose
			 strict conditions on, the opening or maintaining in the United States of a
			 correspondent account or a payable-through account by a foreign financial
			 institution that the Secretary of the Treasury determines, on or after the
			 date of the enactment of this Act, engages in an activity described in
			 paragraph (2).
				(2)Activities describedA foreign financial institution engages in an activity described in this paragraph if the foreign
			 financial institution—
					(A)knowingly facilitates a transaction or transactions for the Islamic State of Iraq and Syria;
					(B)knowingly facilitates a transaction or transactions of a person designated for acting on behalf of
			 or at the direction of, or owned or controlled by, the Islamic State of
			 Iraq and Syria;
					(C)knowingly engages in money laundering to carry out an activity described in subparagraph (A) or
			 (B);
					(D)knowingly facilitates a transaction or transactions or provides financial services to carry out an
			 activity described in subparagraph (A), (B), or (C), including—
						(i)facilitating a transaction or transactions; or
						(ii)providing financial services that involve a transaction of any goods; or
						(E)
						(i)knowingly facilitates, or participates or assists in, an activity described in subparagraph (A),
			 (B), (C), or (D), including by acting on behalf of, at the direction of,
			 or as an intermediary for, or otherwise assisting, another person with
			 respect to the activity described in any such subparagraph;
						(ii)knowingly attempts or conspires to facilitate or participate in an activity described in
			 subparagraph (A), (B), (C), or (D); or
						(iii)is owned or controlled by a foreign financial institution that the Secretary finds knowingly
			 engages in an activity described in subparagraph (A), (B), (C), or (D).
						(3)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency
			 Economic Powers Act (50 U.S.C. 1705) shall apply to a person that
			 violates, attempts to violate, conspires to violate, or causes a violation
			 of the prohibition or strict conditions referred to in paragraph (1) of
			 this subsection to the same extent that such penalties apply to a person
			 that commits an unlawful act described in subsection (a) of such section
			 206.
				(4)RegulationsThe Secretary of the Treasury shall prescribe and implement regulations to carry out this
			 subsection.
				(b)Waiver
				(1)In generalThe Secretary of the Treasury, in consultation with the Secretary of State and the heads of other
			 applicable Federal departments and agencies, may waive, on a case-by-case
			 basis, the application of a prohibition or condition imposed with respect
			 to a foreign financial institution pursuant to subsection (a) for a period
			 of not more than 180 days, and may renew that waiver for additional
			 periods of not more than 180 days, on and after the date that the
			 Secretary of the Treasury, in consultation with the Secretary of State—
					(A)determines that such a waiver is in the national security interests of the United States; and
					(B)submits to the appropriate congressional committees a report describing the reasons for the
			 determination.
					(2)FormThe report required by subparagraph (1) shall be submitted in unclassified form, but may contain a
			 classified annex.
				(c)Provisions relating to foreign financial institutions
				(1)ReportNot later than 45 days after the date of the enactment of this Act and every 180 days thereafter,
			 the Secretary of the Treasury shall submit to the appropriate
			 congressional committees a report that—
					(A)identifies each foreign central bank that the Secretary determines engages in one or more
			 activities described in subsection (a)(2)(D); and
					(B)provides a detailed description of each such activity.
					(2)Special rule to allow for termination of sanctionable activityThe Secretary of the Treasury shall not be required to apply sanctions to a foreign financial
			 institution described in subsection (a) if the Secretary of the Treasury,
			 in consultation with the Secretary of State and the heads of other
			 applicable Federal departments and agencies, certifies in writing to the
			 appropriate congressional committees that—
					(A)the foreign financial institution—
						(i)is no longer engaging in an activity described in subsection (a)(2); or
						(ii)has taken and is continuing to take significant verifiable steps toward terminating the activity
			 described in subsection (a)(2); and
						(B)the Secretary has received reliable assurances from the government with primary jurisdiction over
			 the foreign financial institution that the foreign financial institution
			 will not engage in any activity described in subsection (a)(2) in the
			 future.
					(d)Definitions
				(1)In generalIn this section:
					(A)Account; correspondent account; payable-through accountThe terms account, correspondent account, and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code.
					(B)Financial institutionThe term financial institution means a financial institution specified in subparagraph (A), (B), (C), (D), (E), (F), (G), (H),
			 (I), (J), (K), (M), (N), (P), (R), (T), (Y), or (Z) of section 5312(a)(2)
			 of title 31, United States Code.
					(C)Foreign financial institutionThe term foreign financial institution has the meaning of such term in section 1010.605 of title 31, Code of Federal Regulations, and
			 includes a foreign central bank.
					(D)Money launderingThe term money laundering means any of the activities described in paragraph (1), (2), or (3) of section 1956(a) of title
			 18, United States Code, with respect to which penalties may be imposed
			 pursuant to such section.
					(2)Other definitionsThe Secretary of the Treasury may further define the terms used in this section in the regulations
			 prescribed under this section.
				3.Imposition of sanctions with respect to United States persons that engage in transactions with
			 certain foreign persons
			(a)In GeneralThe President shall impose sanctions in accordance with subsection (c) with respect to each person
			 on the list required by subsection (b).
			(b)List
				(1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to
			 the appropriate congressional committees a list of United States persons
			 that the President determines have knowingly engaged in an activity
			 described in paragraph (2) on or after such date of enactment.
				(2)Activity described
					(A)In generalA person engages in an activity described in this paragraph if the person knowingly engages in a
			 transaction or transactions with a foreign person that transfers or
			 receives, or facilitates the transfer or receipt of, any goods or services
			 to or from the Islamic State of Iraq and Syria.
					(B)Applicability to contracts and other agreementsA person engages in an activity described in subparagraph (A) without regard to whether the
			 activity is carried out pursuant to a contract or other agreement entered
			 into before, on, or after the date of the enactment of this Act.
					(3)Special rule to allow for termination of sanctionable activityThe President shall not be required to include a person on the list required by paragraph (1) if
			 the President certifies in writing to the appropriate congressional
			 committees that—
					(A)the person is no longer engaging in, or has taken significant verifiable steps toward stopping, the
			 activity described in paragraph (2) for which the President would
			 otherwise have included the person on the list; and
					(B)the President has received reliable assurances that the person will not knowingly engage in any
			 activity described in paragraph (2) in the future.
					(4)Updates of listThe President shall submit to the appropriate congressional committees an updated list under
			 paragraph (1) as new information becomes available.
				(5)Form of report; public availability
					(A)FormThe list required by paragraph (1) shall be submitted in unclassified form but may contain a
			 classified annex.
					(B)Public availabilityThe unclassified portion of the list required by paragraph (1) shall be made available to the
			 public and posted on the websites of the Department of the Treasury and
			 the Department of State.
					(c)Application of Sanctions
				(1)In generalThe President shall impose sanctions described in paragraph (2) with respect to a person on the
			 list required by subsection (b).
				(2)SanctionsThe sanctions described in this paragraph are the following:
					(A)No assistance may be provided to the person under the Foreign Assistance Act of 1961 (22 U.S.C.
			 2151 et seq.) or the Arms Export Control Act (22 U.S.C. 2751 et seq.).
					(B)The United States Government may not procure, or enter into any contract for the procurement of,
			 any goods or services from the person.
					(C)The President may impose additional sanctions, as appropriate, with respect to the person in
			 accordance with the International Emergency Economic Powers Act (50 U.S.C.
			 1701 et seq.).
					(d)DefinitionsIn this section:
				(1)Foreign personThe term foreign person means—
					(A)an individual who is not a United States person or an alien lawfully admitted for permanent
			 residence into the United States; or
					(B)a corporation, partnership, or other nongovernmental entity which is not a United States person.
					(2)Person
					(A)In generalThe term person means—
						(i)a natural person;
						(ii)a corporation, business association, partnership, society, trust, financial institution, insurer,
			 underwriter, guarantor, and any other business organization, any other
			 nongovernmental entity, organization, or group, and any governmental
			 entity operating as a business enterprise; and
						(iii)any successor to any entity described in clause (ii).
						(B)Application to governmental entitiesThe term person does not include a government or governmental entity that is not operating as a business
			 enterprise.
					(3)United states personThe term United States person means—
					(A)a natural person who is a citizen of the United States or who owes permanent allegiance to the
			 United States; and
					(B)a corporation or other legal entity which is organized under the laws of the United States, any
			 State or territory thereof, or the District of Columbia, if natural
			 persons described in subparagraph (A) own, directly or indirectly, more
			 than 50 percent of the outstanding capital stock or other beneficial
			 interest in such legal entity.
					4.Regulatory authority
			(a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall promulgate
			 regulations as necessary for the implementation of this Act.
			(b)Notification to CongressNot later than 10 days before the promulgation of regulations under subsection (a), the President
			 shall notify the appropriate congressional committees of such proposed
			 regulations.
			5.TerminationThis Act shall cease to be in effect beginning 30 days after the date on which the President
			 certifies to Congress that the Islamic State of Iraq and Syria—
			(1)is no longer designated as a foreign terrorist organization pursuant to section 219 of the
			 Immigration and Nationality Act (8 U.S.C. 1189);
			(2)is no longer listed in the Annex to Executive Order No. 13224 (September 23, 2001; relating to
			 blocking property and prohibiting transactions with persons who commit,
			 threaten to commit, or support terrorism); and
			(3)poses no significant threat to United States national security, interests, or allies.
			6.Rule of constructionNothing in this Act shall apply to the authorized intelligence activities of the United States.
		7.DefinitionsIn this Act:
			(1)Appropriate congressional committeesThe term appropriate congressional committees means—
				(A)the Committee on Foreign Affairs and the Committee on Financial Services of the House of
			 Representatives; and
				(B)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate.
				(2)Islamic State of Iraq and SyriaThe term Islamic State of Iraq and Syria includes—
				(A)any person—
					(i)the property of or interests in property of which are blocked pursuant to the International
			 Emergency Economic Powers Act (50 U.S.C. 1701 et seq.); and
					(ii)who is identified on the list of specially designated nationals and blocked persons maintained by
			 the Office of Foreign Asset Control of the Department of the Treasury as
			 an agent, instrumentality, or affiliate of the Islamic State of Iraq and
			 Syria; and
					(B)the entity designated by the Secretary of State as a foreign terrorist organization pursuant to
			 section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
				
